  Case: 1:17-md-02804-DAP Doc #: 1290 Filed: 01/22/19 1 of 3. PageID #: 35603



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                                 MDL No. 2804
OPIATE LITIGATION
                                                             Case No. 1:17-md- 2804
This document relates to:
                                                             Hon. Dan Aaron Polster
ALL CASES



                             ENDO DEFENDANTS’
         MOTION FOR LEAVE TO FILE MEMORANDUM IN EXCESS OF 15 PAGES

        Pursuant to Local Rule 7.1, Endo Pharmaceuticals Inc. and Endo Health Solutions Inc. (hereinafter

“Endo”), respectfully move this Court for leave to file a memorandum in excess of 15 pages in response to

the Plaintiffs’ now-joint Motion to Disqualify. Endo requests leave to file a responsive memorandum of

no more than 26 pages.

        On January 8, 2019 plaintiff City of Cleveland moved for leave to file a Motion to Disqualify

Carole Rendon Under Seal. Dkt. 1232. That motion was granted the same day. Dkt. 1234. The City of

Cleveland filed its Motion to Disqualify on January 10, 2019; and, shortly thereafter on January 14, 2019,

Summit County, Cuyahoga County and the City of Akron filed a Joint Motion to Join in the City of

Cleveland’s Motion to Disqualify. Dkt. 1241; Dkt. 1246.

        The City of Cleveland exceeded the 15-page limit set forth in Local Rule 7.1(f) without leave of

this Court. The motion and memorandum in support of the City of Cleveland’s Motion to Disqualify total

26 pages and contain 18 exhibits. The Motion to Disqualify presents several theories of disqualification,

contains a de facto motion to compel Ms. Rendon’s deposition and contains several misrepresentations all

of which Endo must address. Consequently, Endo respectfully requests 26 pages in which to respond to

the Plaintiffs’ Motion to Disqualify. Endo believes that a 26-page memorandum in response to the 26-page
    Case: 1:17-md-02804-DAP Doc #: 1290 Filed: 01/22/19 2 of 3. PageID #: 35604



motion and memorandum filed by the City of Cleveland and joined by the additional Plaintiffs is necessary,

reasonable and does not prejudice Plaintiffs.1

DATED: January 22, 2019                             /s/ John D. Parker
                                                    John D. Parker (0025770)
                                                    Carole S. Rendon (0070345)
                                                    Tera N. Coleman (0090544)
                                                    BAKER & HOSTETLER LLP
                                                    Key Tower
                                                    127 Public Square, Suite 2000
                                                    Cleveland, OH 44114-1214
                                                    (216) 621-0200
                                                    jparker@bakerlaw.com
                                                    crendon@bakerlaw.com
                                                    tcoleman@bakerlaw.com

                                                    Jonathan L. Stern
                                                    ARNOLD & PORTER KAYE SCHOLER LLP
                                                    601 Massachusetts Ave, NW
                                                    Washington, DC 20001-3743
                                                    (202) 942-5000
                                                    Jonathan.Stern@arnoldporter.com

                                                    Sean Morris
                                                    ARNOLD & PORTER KAYE SCHOLER LLP
                                                    777 S. Figueroa Street
                                                    44th Floor
                                                    Los Angeles, CA 90017
                                                    (213) 243-4000
                                                    Sean.Morris@arnoldporter.com

                                                    Attorneys for Defendants
                                                    ENDO PHARMACEUTICALS INC. and ENDO
                                                    HEALTH SOLUTIONS INC.




1
 If the Court is inclined to deny this Motion for Leave, Endo moves that the Court strike the memorandum in
support of the City’s Motion to Disqualify because it does not comply with Local Rule 7.1.

                                                        2
  Case: 1:17-md-02804-DAP Doc #: 1290 Filed: 01/22/19 3 of 3. PageID #: 35605



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on January 22, 2019, the foregoing was filed

electronically with the Clerk of Court using the Court’s CM/ECF system, and will be served via

the Court’s CM/ECF filing system on all attorneys of record.


DATED: January 22, 2019                                   /s/ John D. Parker
                                                          John D. Parker




                                               3
